CLD-029                                                         NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                       No. 10-3956
                                       ___________

                            IN RE: CARL ANTHONY KNIGHT,
                                                    Petitioner
                          ____________________________________

                              Petition for Writ of Mandamus
                      (Related to WD/PA Criminal No. 98-cr-00003)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   November 4, 2010

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                             (Opinion filed: November 15, 2010)
                                          _________

                                OPINION OF THE COURT
                                      _________

PER CURIAM

       Carl Anthony Knight has filed a petition for a writ of mandamus, seeking to have

this Court dismiss the criminal charges for which he is serving a life sentence, or, in the

alternative, to grant an evidentiary hearing or new trial. For the reasons that follow, we

will deny the petition.

       Knight was convicted in 1999 of conspiracy to distribute crack cocaine, and this

Court affirmed the conviction on direct appeal. The Supreme Court granted Knight=s

petition for a writ of certiorari, vacated this Court=s order and remanded for further
consideration in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), which had been

decided since the time of this Court=s decision. On remand, this Court determined that

the failure to submit the issue of drug quantity to the jury did not constitute plain error,

given the overwhelming evidence of vast quantities of drugs distributed in this case.

United States v. Knight, C.A. No. 99-3667, 2002 WL 31429873, at *2-3, 50 F. App’x

565, 568-69 (3d Cir. Oct. 31, 2002). The Court also rejected Knight=s attempt to raise

issues outside of the remand order, including ineffective assistance of counsel claims. Id.

at 566, n.1.

       Knight then returned to District Court and filed a motion pursuant to 28 U.S.C.

' 2255. Knight raised five issues related to drug type and quantity, and a sixth claim of

ineffective assistance of counsel. The District Court held that Knight was not entitled to

relitigate issues regarding drug type and quantity that had been raised on direct review,

and that a claim that the prosecutor had engaged in misconduct by representing to the

Court that the drug involved was Acrack@ as opposed to simply Acocaine base@ was

without merit and procedurally defaulted. The District Court considered Knight=s

ineffectiveness claims and denied them on the merits. This Court denied Knight’s

application for a certificate of appealability. See United States v. Knight, C.A. No. 09-

1535 (3d Cir., order entered Oct. 21, 2009).

       On September 30, 2010, Knight filed the instant mandamus petition challenging

his criminal conviction and sentence. Knight seeks to raise claims pursuant to Crawford

v. Washington, 541 U.S. 36 (2004), alleging that his right to confront and cross-examine
                                               2
certain witnesses at trial had been violated at trial; and seeks to raise a claim that a

sentencing enhancement imposed by the trial court violated Apprendi.

       A writ of mandamus is an extraordinary remedy which should be invoked rarely.

See Kerr v. United States Dist. Ct. for N. Dist. of Cal., 426 U.S. 394, 402 (1976). Knight

must show that he has an indisputable right to the writ and that there exists no other

adequate remedy. See Haines v. Liggett Group Inc., 975 F.2d 81, 89 (3d Cir. 1992).

       A ' 2255 motion is the presumptive means for a federal prisoner to challenge the

fact or duration of a conviction or sentence, unless such a motion would be Ainadequate

or ineffective to test the legality of his detention.@ Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002); 28 U.S.C. ' 2255(e). A ' 2255 motion is inadequate or

ineffective only when Asome limitation of scope or procedure@ prevents a movant from

receiving an adjudication of his claim. Cradle v. United States ex rel. Miner, 290 F.3d

536, 538 (3d Cir. 2002). Section 2255 is not Ainadequate or ineffective@ merely because

the sentencing court previously denied relief or because the gatekeeping provisions of

' 2255 make it difficult to pursue a successive motion. Id. at 539; see also In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997).

       Upon thoroughly reviewing Knight=s request, we find that he directly challenges

the fact of his conviction and the duration of his sentence. He thus fails to show that

there exists no other adequate remedy. We recognize that Knight would not now be

entitled to file a second or successive ' 2255 motion raising the instant claims. See 28

U.S.C. ' 2255(h). However, as explained in Cradle, just because Knight cannot meet the
                                               3
stringent standards of the revised ' 2255 does not mean that he may now pursue his

claims through a request for a writ of mandamus.

      Accordingly, his petition for a writ of mandamus will be denied.




                                           4